COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 NESTOR MENDOZA, JR.,                         §               No. 08-17-00117-CV

                      Appellant,              §                  Appeal from the

 v.                                           §                   County Court

 ANNIE MARIE BAZAN                            §            of Hudspeth County, Texas

                      Appellee.               §                  (TC# CV-570)

                                              §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until October 18, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before October 18, 2017.


              IT IS SO ORDERED this 19th day of September, 2017.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.